

115 HRES 327 IH: Recognizing the importance of vaccinations and immunizations in the United States.
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 327IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Schiff (for himself, Mr. Marino, Mr. Cicilline, Mr. Engel, Ms. Clarke of New York, Mr. Foster, Mr. Lowenthal, Mr. Cohen, Mr. Langevin, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cooper, Ms. DeLauro, Mr. Garamendi, Mr. Blumenauer, Ms. DeGette, Mr. Grijalva, Ms. Eddie Bernice Johnson of Texas, Ms. Eshoo, and Mr. Dent) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of vaccinations and immunizations in the United States.
	
 Whereas the contributions of Louis Pasteur and Edward Jenner to the discovery of the principles of vaccination and immunology are among the most consequential health findings in human history;
 Whereas vaccines have made it possible for the world to have eradicated smallpox, saving approximately 5 million lives annually, and for the international community to be on the brink of eradicating polio and to have saved an estimated 5 million people from this incurable disease over the past 2 decades,
 Whereas vaccines have dramatically reduced the spread of many more crippling and potentially life-threatening diseases such as diphtheria, tetanus, measles, mumps, and rubella, and vaccines prevent the spread of commonly infectious and potentially fatal diseases such as chickenpox, shingles, influenza, hepatitis A, hepatitis B, meningococcal disease, pneumococcal, rotavirus, and whooping cough (pertussis);
 Whereas the scientific and medical communities are in overwhelming consensus that vaccines are both effective and safe, and the dissemination of unfounded, and debunked, theories about the dangers of vaccinations pose a great risk to public health, and scientifically sound education and outreach campaigns about vaccination and immunization are fundamental for a well-informed public;
 Whereas an estimated 43,000 adults and 300 children die annually from vaccine-preventable diseases or their complications in the United States, and the health and livelihood of young children, seniors, individuals with immunodeficiency disorders, and those who cannot be vaccinated, is particularly compromised by communities with low vaccination rates;
 Whereas substantial research has shown that vaccination is a highly cost-effective form of preventive medicine, and the Centers for Disease Control and Prevention (CDC) estimates that vaccinations will save nearly $295 billion in direct costs and $1.38 trillion in total societal costs in the United States;
 Whereas vaccines in the United States undergo exhaustive safety testing before they are licensed by the Food and Drug Administration (FDA) and are monitored for adverse events after health care providers begin administering them to patients;
 Whereas there are three post-marketing surveillance systems in the United States tracking adverse events after vaccination;
 Whereas it is estimated that vaccinations will prevent more than 21 million hospitalizations and 732,000 deaths among children born in the last 20 years, and that more than 100 million children all over the world are immunized each year and vaccines have saved an estimated 2.5 million children annually;
 Whereas one in five children worldwide still lack access to even the most basic vaccines and, as a result, an estimated 1.5 million children a year die from vaccine-preventable conditions such as diarrhea and pneumonia or suffer from permanently debilitating illnesses;
 Whereas a strong investment in medical research to improve existing vaccines and develop many more life-saving vaccines is beneficial to all, both at home and abroad, and a robust immunization infrastructure is essential to the public health and well-being of the people of the United States by preventing and isolating outbreaks of contagious diseases where they start;
 Whereas encouraging high vaccination rates in the United States protects our citizens from contracting vaccine-preventable diseases that are pandemic in countries with low vaccination and immunization rates;
 Whereas routine and up-to-date immunization is the most effective method available to prevent the infection and transmission of potentially fatal diseases; and
 Whereas the United States has been a leader in promoting vaccinations around the world through the United States Agency for International Development, the Centers for Disease Control and Prevention, Gavi, the Vaccine Alliance, the Global Polio Eradication Initiative, UNICEF, the World Health Organization, and a host of other multilateral and nongovernmental organizations: Now, therefore, be it
	
 That the House of Representatives— (1)commends the international community, global and domestic health organizations, the private sector, school and community leaders, and faith-based organizations for their tireless work and immense contributions to bolstering our global and domestic health through vaccination;
 (2)affirms vaccines and immunizations save lives and are essential to maintain the public health, and the economic and national security of the people of the United States;
 (3)recognizes that the lack of vaccination can cause a true public health crisis, and that there is no credible evidence to show that vaccines cause life-threatening or disabling diseases in healthy children or adults;
 (4)encourages a continued commitment to research to improve vaccines and to develop new vaccines against other infectious and fatal diseases; and
 (5)urges parents, in consultation with their health care provider, to follow the scientific evidence and consensus of medical experts in favor of timely vaccinations to protect their children and their community.
			